EXAMINER COMMENTS
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is responsive to the amendment filed on 05/13/2022. 
Claims 1-19 have been canceled. 
Claims 20-31 have been added.
Claims 20-31 are pending.

Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks, filed on 05/13/2022, regarding non-statutory double patenting rejection are fully considered and are persuasive.  The terminal disclaimer filed on 05/13/2022 has been reviewed and accepted.  Therefore, double patenting rejection has been withdrawn.
Applicant’s arguments with respect to 35 U.S.C. § 103 rejections of the independent claims  have been fully considered and are persuasive.  The 35 U.S.C. § 103 rejections of the pending claims has been withdrawn.

Per Examiner’s Amendment

Claims 1 and 27 have been amended.

Allowable Subject Matter
Claims 20-31 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney, Charles A. Mirho (Reg. No. 41199), on July 19, 2022.

Claim 20 (Examiner Amended) A non-transitory machine-readable media comprising instructions that, when executed by a machine data processor, result in:
[[A]] instantiation of a meta-orchestrator for arbitrating cloud computing services, the meta-orchestrator comprising:
a plurality of orchestrators, each orchestrator providing provisioning and deprovisioning of data storage and compute power on a corresponding service based on resource requirements of a client system;
a translator to transform a plurality of resource parameters, a tolerance value, and client system resource requirements into a selection signal, the translator configured to:
transmit the plurality of resource parameters to an encoder to associate the plurality of resource parameters to attributes of services in a service resource pool;
configure a compatibility test harness with the client system resource requirements to validate the services against the client system resource requirements and generate a multiplexed service signal; and
apply the tolerance value to a signal filter to filter the multiplexed service signal into the selection signal;
instantiation of a selector responsive to the selection signal to select at least one service from the service resource pool and to migrate data and applications of a client system from a first service to a second, different service, the first service managed by a first orchestrator of the plurality of orchestrators and the second service managed by a second, different orchestrator of the plurality of orchestrators;
the meta-orchestrator configured to deactivate the first orchestrator and to activate the second orchestrator in response to the selection signal; and
the meta-orchestrator configured to apply a function map to configure a universal adapter as a container of the client system, to generate a virtual interface between the client system and the second service via the second orchestrator.
Claim 21 (Examiner Amended) The non-transitory machine-readable media of claim 20, wherein the second service comprises an infrastructure as a service, a platform as a service, and a software as a service, and the multiplexed service signal is based on a compatibility matrix between the client system resource requirements.
Claim 22 (Examiner Amended) The non-transitory machine-readable media of claim 20, further comprising instructions that, when executed by the machine data processor, result in: 

adapting a default universal adaptor for use with the second service based upon the function map and results of applying the function map to the second service.
Claim 23 (Examiner Amended) The non-transitory machine-readable media of claim 20, further comprising instructions that, when executed by the machine data processor, result in:
routing the selection signal wherein the user interface is operable to generate a manual override signal to operate the meta-orchestrator.
Claim 24 (Examiner Amended) The non-transitory machine-readable media of claim 20, further comprising instructions that, when executed by the machine data processor, result in:
applying machine learning 
Claim 25 (Examiner Amended) The non-transitory machine-readable media of claim 20, further comprising instructions that, when executed by the machine data processor, result in:
applying machine learning 
Claim 26 (Examiner Amended) The non-transitory machine-readable media of claim 20, further comprising instructions that, when executed by the machine data processor, result in:
logging integrity verification data to a blockchain.
Claim 27 (Examiner Amended) A non-transitory machine-readable media comprising instructions that, when executed by a machine data processor of a computer system, cause the computer system to:
[[A]] instantiate a meta-orchestrator for arbitrating cloud computing services, the meta-orchestrator comprising:
a plurality of orchestrators, each orchestrator providing provisioning and deprovisioning of data storage and compute power on a corresponding service based on resource requirements of a client system;
a translator to transform a plurality of resource parameters, a tolerance value, and client system resource requirements into a selection signal, the translator configured to:
transmit the plurality of resource parameters to an encoder to associate the plurality of resource parameters to attributes of services in a service resource pool;
configure a compatibility test harness with the client system resource requirements to validate the services against the client system resource requirements and generate a multiplexed service signal; and
apply the tolerance value to a signal filter to filter the multiplexed service signal into the selection signal;
instantiate a selector responsive to the selection signal to select at least one service from the service resource pool and to migrate data and applications of a client system from a first service to a second, different service, the first service managed by a first orchestrator of the plurality of orchestrators and the second service managed by a second, different orchestrator of the plurality of orchestrators;
each of the first service and second service comprising an infrastructure as a service, a platform as a service, and a software as a service;
the meta-orchestrator configured to deactivate the first orchestrator and to activate the second orchestrator in response to the selection signal; and
the meta-orchestrator configured to apply machine learning to adapt a function map of a universal adapter as a container of the client system, to generate a virtual interface between the client system and the second service via the second orchestrator.
Claim 28 (Examiner Amended) The non-transitory machine-readable media of claim 27, further comprising instructions that, when executed by the machine data processor, cause the computer system to:
route the selection signal 
Claim 29 (Examiner Amended) The non-transitory machine-readable media of claim 27, further comprising instructions that, when executed by the machine data processor, cause the computer system to:
apply machine learning logic to discover at least one of the plurality of client resource parameters from the client system.
Claim 30 (Examiner Amended) The non-transitory machine-readable media of claim 27, further comprising instructions that, when executed by the machine data processor, cause the computer system to:
apply machine learning 
Claim 31 (Examiner Amended) The non-transitory machine-readable media of claim 27, further comprising instructions that, when executed by the machine data processor, cause the computer system to:
.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
These reasons for allowance should not be interpreted to imply that limitations not specifically mentioned are immaterial to patentability. The specific limitations identified below have been considered in combination with the entirety of the claim in determining patentability.
In interpreting the currently amended claim(s), in light of the Specification and the Applicant’s arguments filed on 05/13/2022, the Examiner finds the claimed invention to be patentably distinct from the prior art(s) of records. Specifically, the prior art(s) of records, individually or in combination, fail to explicitly teach, suggest or render obvious the claimed invention as recited in independent claims 1  and 27. Applicant’s reply makes evident the reason for allowance.
The invention is generally directed towards orchestration of plurality of orchestrators, by a meta-orchestrator, to provide for higher data mobility and migration between services to facilitate the movement of data and applications between services. Regarding independent claims 1 and 27, the prior arts of record fails to teach or fairly suggest computer program product for “….a selector responsive to the selection signal to select at least one service from the service resource pool and to migrate data and applications of a client system from a first service to a second, different service, the first service managed by a first orchestrator of the plurality of orchestrators and the second service managed by a second, different orchestrator of the plurality of orchestrators; the meta-orchestrator configured to deactivate the first orchestrator and to activate the second orchestrator in response to the selection signal; and the meta-orchestrator configured to apply a function map to configure a universal adapter as a container of the client system, to generate a virtual interface between the client system and the second service via the second orchestrator.”
The closest Prior Art, US 2016/0149769 (Joshi et al.), teaches discover service based on a Request for Service  (RFS), which includes Functional specifications, Technical specifications, Security Policy, Data Quality Policy, and Service Compliance Policy. Deliver the service to the client. Further teaches Service discovery, negotiation, process and delivery the service.
Other Prior Art, US 20120124211 (Kampas et al.), teaches integrating multi-vendor cloud computing operations and architectures by using service oriented orchestration to create a vendor and platform agnostic cloud computing framework [Abstract]. Kampas further teaches after analyzing available computing resources which most complies with the user criteria, comparing candidate configurations with the user-supplied criteria to determine the configuration with the greatest compliance. Each candidate configuration may also be validated for compatibility [0064].
However, none of the prior art. teach or fairly suggest the aforementioned claimed limitations as claimed in claims 1 and 27. 
Therefore, the prior arts of record fails to teach or fairly suggest the particulars of the claims as a whole. Updated search could not find any further reference which singly or taken together disclose the particulars of the claims as a whole.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD YOUSUF A MIAN whose telephone number is (571)272-9206. The examiner can normally be reached Monday-Friday 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER-ANTHONY PAPPAS can be reached on 571-272-7646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/MOHAMMAD YOUSUF A. MIAN/          Examiner, Art Unit 2448     

/LANCE LEONARD BARRY/          Primary Examiner, Art Unit 2448